Order entered March 6, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01571-CR
                                      No. 05-13-01572-CR

                             RAY ANTHONY MYERS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-56192-W, F13-56193-W

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in these

appeals within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                       /s/   LANA MYERS
                                                             JUSTICE